  Case 19-32253       Doc 27   Filed 01/16/20 Entered 01/17/20 07:53:55              Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )                BK No.:     19-32253
CARMEN J. GONZALEZ                           )
a/k/a CARMEN J. HICKS GONZALEZ,              )                Chapter: 13
                                             )
                                                              Honorable Timothy Barnes
                                             )
                                             )
               Debtor(s)                     )

             ORDER MODIFYING AUTOMATIC STAY AND CO-DEBTOR STAY

       This cause coming to be heard on the motion of SPECIALIZED LOAN SERVICING, LLC to
modify the restraining provisions of sections 362 and 1301 of the Bankruptcy Code, due notice having
been given, and the Court being otherwise advised in the premises;

   IT IS HEREBY ORDERED:

      1. The automatic stay is hereby modified so as to not restrain SPECIALIZED LOAN
SERVICING, LLC from pursuing nonbankruptcy remedies with respect to the property commonly
known as 1724 E. 54th St., Chicago, Illinois 60615 (the "Property") and co-debtor, Juana Carmen V.
Gonzalez.

        2. Notwithstanding anything to the contrary in Fed. R. Bankr. P. 4001(a) (3), this Order will be
effective immediately.

       3. All claims of SPECIALIZED LOAN SERVICING, LLC with respect to the Property shall be
withdrawn upon entry of this order.

                                                          Enter:


                                                                   Timothy A. Barnes
Dated: January 16, 2020                                            United States Bankruptcy Judge

 Prepared by:
 TERRI M. LONG
 2056 Ridge Road
 Homewood, Illinois 60430
 Phone: (708) 922-3301
 Fax : (708) 922-3302
 Atty. for SPECIALIZED LOAN SERVICING, LLC, AS
 SERVICING AGENT FOR DEUTSCHE BANK
 NATIONAL TRUST COMPANY, AS TRUSTEE FOR
 HARBORVIEW MORTGAGE LOAN TRUST 2005-9
 MORTGAGE LOAN PASS-THROUGH CERTIFICATES,
 SERIES 2005-9, its Successors and/or Assigns
